DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term “regular time interval” or “time interval” or “time” is not in the spec.  As such, there is no written description of what this entails.
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 claims the following “wherein the automatic bubble blowing apparatus further includes a switch which functions to both control power from the power source to the fan and to open and close a cover over the exit aperture” (emphasis added).  There is not written support for this latter limitation.  That is, looking at applicant’s spec, page 7, it is clear that the “cover” or “pop top is easily opened by upwards pressure applied to a thumb tab (369) on the top portion (368) of the pop top (360)” (emphasis added, making obvious a thumb is used to open it). Restated, the pressure switch, item 324 of Fig. 3B, is located under the pop top and thus acts to turn on and off the machine with the pop top is manually opened and closed, respectively.  As such, the pressure switch cannot “function to both open and close a cover over the exit aperture” as the pressure switch could not even be accessed by the user with the pop top, aka “cover”, is closed.  To reinforce the Examiner’s position, the Examiner also notes that the term “cover” is not in the spec and not pointed out as a separate entity in the drawings.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over herein Party (Party in A Box, Bubble Hat, 2/20/15, YouTube video (https://www.youtube.com/watch?v=JV59WL-teqM), 2 screenshots”) in view of Vowles et al. (herein “Vowles”, US Pat. No. 5,238,437).
Regarding claim 1, Party discloses a wearable amusement apparatus comprising (screenshot 1): an automatic bubble blowing apparatus (screenshot 1; obvious that one is within the hat), a chassis adapted for being worn on the head of a wearer (screenshot 1; noting the outer perimeter of the hat), the chassis seating the automatic bubble blowing apparatus (screenshot 1; it is obvious that a bubble device is housed within the hat),  straps for attachment of the chassis of the head of the wearer (screenshot 1; noting the tie straps), and an ornamental skin mounted on the chassis (screenshot 1; noting there is some design fix on the outer hat, i.e. the outer skin of the hat; noting “mount” as defined by thefreedictionary.com is “”to place or fix on”).  It is noted that Party does not specifically disclose that the automatic bubble blowing apparatus includes a power source, a surfactant solution reservoir, a fan for creating an air stream, and a film creation mechanism for creating a surfactant film across an exit aperture in the path of the air stream.  However, the above structure appears to be obvious in the Party reference (screenshot 1; noting a fan can be heard, and the fact that bubbles are produced makes obvious the other limitations).  In addition, to support the obviousness of the bubble structure, Vowles discloses a toy device which includes a power source (Fig. 4, items 49 and 48 and col. 4, lines 43-45), a surfactant solution reservoir (Fig. 4, item 55 and col. 4, lines 17-18), a fan for creating an air stream (Fig. 3, item 65 and col. 4, lines 48-52), and a film creation mechanism for creating a surfactant film across an exit aperture in the path of the air stream (col. 4, line 57 to col. 5, line 14).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Party to use the above structure as taught by Vowles because doing so would be use of a known technique (using the above bubble producing structure) to improve a similar product (a bubble producing hat with some inherent bubble producing structure) in the same way (using the above bubble producing structure in order to produce the bubbles from the hat).
Regarding claim 4, the combined Party and Vowles discloses that the straps are of adjustable length (screenshot 2; noting it may be tied at different lengths).  In the alternative, regarding making the straps adjustable, it has been held that creating adjustability where needed is not a patentable advance.  See In re Brandt, 20 C.C.P.A. (Patents) 1005, 64 F.2d 693, 17 USPQ 295.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that making the straps adjustable would not be a patentable advance.
Regarding claim 5, the combined Party and Vowles discloses that the film creation mechanism repeatedly creates the surfactant film across the exit aperture at regular time intervals (Vowles: col. 4, lines col. 4, line 47 to col. 5, line 14; noting the “at regular time intervals” is met when the motor is in operation as controlled by the user).  In the alternative, regarding the limitation “at regular time intervals”, it has been held that, absent a convincing argument otherwise, one of ordinary skill in the art could use numerous configuration in shape or form to accomplish the same purpose.  See In re Dailey, 149 USPQ 47 (CCPA 1976)(see Vowles: col. 4, line 48- col. 5, line 14; noting the bubble creation appears to be constant or continuous when the motor is on).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that using regular times intervals to create the surfactant film would not be significant: that is, the bubbles would continue to form regardless of whether any time interval was used.   

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over herein Party (Party in A Box, Bubble Hat, 2/20/15, YouTube video (https://www.youtube.com/watch?v=JV59WL-teqM), 2 screenshots”) in view of Vowles et al. (herein “Vowles”, US Pat. No. 5,238,437) and in further view of Cross et al. (herein “Cross”; US Pat. No. 5,708,983).
Regarding claim 2, it is noted that the combined Party and Vowles do not specifically disclose that the ornamental skin has an interior bladder and is inflatable.  However, Party discloses what appears to be a solid hat with ornamental skin (screenshot 1).  In addition, Cross discloses a hat that has ornamental skin and an interior bladder and is inflatable (Fig. 1 and abstract).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Party and Vowles to make the ornamental skin have an interior bladder and inflatable as taught by Cross because doing so would be use of a simple substitution of one element (an inflatable hat) for another (a solid hat) to have predictable results (the continued ability to have bubbles produced from a hat, the hat being inflatable).
Regarding claim 3, the combined Party, Vowles, and Cross disclose that the ornamental skin provides a festive appearance to the amusement apparatus (Cross: Fig. 1; noting it is shaped like cheese, or Fig. 5; noting a star).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over herein Party (Party in A Box, Bubble Hat, 2/20/15, YouTube video (https://www.youtube.com/watch?v=JV59WL-teqM), 2 screenshots”) in view of Vowles et al. (herein “Vowles”, US Pat. No. 5,238,437) and in further view of Weight (US Pat. No. 3,848,355).
Regarding claim 7, it is noted that Party and Vowles do not specifically disclose that the automatic bubble blowing apparatus further includes a pop top cover for the bubble exit aperture, when the cover has sealed the exit aperture greater pressure is applied to a pressure sensitive switch and when the cover has unsealed the exit aperture less pressure is applied to the pressure sensitive switch, and when less pressure is applied to the pressure sensitive switch then power from the power source powers the fan to create the air stream.  However, Vowles discloses the use of pressure sensitive switch on the top of the bubble device that is used to control the power source and the fan to create the air stream (Fig. 2, item 23 and col. 2, lines 33-38).  In addition, Weight discloses a bubble blowing device further includes a pop top cover (Fig. 3, item 14), wherein when the cover is open, the bubble device is operational (Fig. 3), and when the cover is closed, the bubble device is not operational (Fig. 1).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Party and Vowles to make the cover control the operation of the device as taught and suggested by Weight because doing so would be use of a known technique (using a cover on a bubble device, the bubble device operational when the cover is opened, and not operational when the cover is closed) to improve a similar product (a bubble producing device with a pressure sensitive switch which controls the bubbled produced) in the same way (using a cover on a bubble device with a pressure sensitive switch, the bubble device operational when the cover is opened because it does not contact the pressure sensitive switch, and not operational when the cover is closed because it contacts the pressure sensitive switch).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
7/25/22/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711